DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on November 17, 2021 has been considered.

	Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the apparatus (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Is an exemplary of the apparatus shown as a valve (1511) in Fig. 2?
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections

Claim 1 is objected to because of the following informalities:  “apparatus recognition system” (line 8) should be replaced with – mobile device – (see Fig. 1).  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Claims 1 and 12, the new limitation of “candidate apparatuses are narrowed down based on the information on the pipe” is not described in the original disclosure. Instead, the original specification discloses “the image display screen 151, a list of candidate pipes or candidate plant facility apparatuses, to which pipes or plant facility apparatuses have been narrowed down by characteristic length comparison by the characteristic length comparator 142 (refer to FIG. 1).” (See paragraph 0040, lines 3-7). Paragraph 0040 does not disclose candidate apparatuses being narrowed down.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under step 2A, while claims 1 and 12 recite an abstract idea as discussed in the prior office action, the abstract idea is integrated into a practical application of “displaying, based on a result of the comparison, information on the pipe and facility information of the apparatus, which is to be subjected to the work”. Accordingly, claims 1 and its respective dependent claims 3-11 and claim 12 are patent eligible under 35 USC 101.
Prior Art Note

Claims 1 and 3-12 do not have prior art rejections.
The combination as claimed wherein a plant facility apparatus recognition system comprising displaying, based on a result of the comparison, information on the pipe and facility information of the apparatus, which is to be subjected to the work (claims 1, 12) is not disclosed, suggested, or made obvious by the prior art of record.

Response to Arguments

Applicant’s arguments and amendments have been considered but are traversed In view of the new ground of rejection.
Claims 1 and 12, the limitation of “candidate apparatuses are narrowed down based on the information on the pipe” is not described in the original disclosure.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        February 9, 2022